Exhibit 10.3

COLLATERAL AGREEMENT (FIRST LIEN)

dated and effective as of

May 20, 2014,

among

CAESARS GROWTH PROPERTIES HOLDINGS, LLC,

as Borrower,

each Subsidiary Party party hereto

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I.

 

DEFINITIONS

 

  



  



SECTION 1.01.

  

Credit Agreement

     1   

SECTION 1.02.

  

Other Defined Terms

     1   

 

ARTICLE II.

 

[INTENTIONALLY OMITTED]

 



  



  



ARTICLE III.

 

PLEDGE OF SECURITIES

 

  



  



SECTION 3.01.

  

Pledge

     8   

SECTION 3.02.

  

Delivery of the Pledged Collateral

     9   

SECTION 3.03.

  

Representations, Warranties and Covenants

     10   

SECTION 3.04.

  

Certification of Limited Liability Company and Limited Partnership Interests

     11   

SECTION 3.05.

  

Registration in Nominee Name; Denominations

     12   

SECTION 3.06.

  

Voting Rights; Dividends and Interest, etc

     12   

 

ARTICLE IV.

 

SECURITY INTERESTS IN PERSONAL PROPERTY



  



  

SECTION 4.01.

  

Security Interest

     14   

SECTION 4.02.

  

Representations and Warranties

     16   

SECTION 4.03.

  

Covenants

     18   

SECTION 4.04.

  

Other Actions

     20   

SECTION 4.05.

  

Covenants Regarding Patent, Trademark and Copyright Collateral

     21   

 

ARTICLE V.

 

REMEDIES

 



  



  



SECTION 5.01.

  

Remedies upon Default

     22   

SECTION 5.02.

  

Application of Proceeds

     24   

SECTION 5.03.

  

Grant of License to Use Intellectual Property

     25   

SECTION 5.04.

  

Securities Act, etc

     25   

SECTION 5.05.

  

Registration, etc

     26   

 

i



--------------------------------------------------------------------------------

          Page  

 

ARTICLE VI.

 

[INTENTIONALLY OMITTED]

 



  



  



ARTICLE VII.

 

MISCELLANEOUS

 

  



  



SECTION 7.01.

  

Notices

     26   

SECTION 7.02.

  

Security Interest Absolute

     27   

SECTION 7.03.

  

Limitation by Law

     27   

SECTION 7.04.

  

Binding Effect; Several Agreement

     27   

SECTION 7.05.

  

Successors and Assigns

     27   

SECTION 7.06.

  

Agent’s Fees and Expenses; Indemnification

     28   

SECTION 7.07.

  

Agent Appointed Attorney-in-Fact

     29   

SECTION 7.08.

  

GOVERNING LAW

     29   

SECTION 7.09.

  

Waivers; Amendment

     29   

SECTION 7.10.

  

WAIVER OF JURY TRIAL

     30   

SECTION 7.11.

  

Severability

     31   

SECTION 7.12.

  

Counterparts

     31   

SECTION 7.13.

  

Headings

     31   

SECTION 7.14.

  

Jurisdiction; Consent to Service of Process

     31   

SECTION 7.15.

  

Termination or Release

     32   

SECTION 7.16.

  

Additional Subsidiaries

     33   

SECTION 7.17.

  

Right of Set-off

     33   

SECTION 7.18.

  

[Reserved.]

     33   

SECTION 7.19.

  

Compliance with Gaming Laws

     34   

SECTION 7.20.

  

[Reserved]

     35   

SECTION 7.21.

  

[Reserved]

     35   

SECTION 7.22.

  

Subject to Intercreditor Agreements

     35   

SECTION 7.23.

  

Other First Lien Obligations

     35   

SECTION 7.24.

  

Application of Gaming Laws

     36   

SECTION 7.25.

  

Louisiana Provisions

     36   

 

Schedules

  

Schedule I

  

Subsidiary Parties

  

Schedule II

  

Commercial Tort Claims

  

Schedule III

  

Pledged Stock; Pledged Debt Securities

  

Schedule IV

  

Intellectual Property

  

 

Exhibits

  

Exhibit I

   Form of Supplement to the Collateral Agreement (First Lien)   

 

ii



--------------------------------------------------------------------------------

          Page

Exhibit II

  

Form of Perfection Certificate

  

Exhibit III

  

Form of Other First Lien Secured Party Consent

  

Exhibit IV

  

Form of Intellectual Property Security Agreement

  

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT (FIRST LIEN) dated and effective as of May 20, 2014 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
this “Agreement”), among CAESARS GROWTH PROPERTIES HOLDINGS, LLC, a Delaware
limited liability company (the “Borrower”), each Subsidiary of the Borrower
listed on Schedule I hereto and each Subsidiary of the Borrower that becomes a
party hereto (each, a “Subsidiary Party”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Collateral Agent (together with its successors and permitted assigns
in such capacity, the “Agent”) for the benefit of the Secured Parties (as
defined below).

Reference is made to the First Lien Credit Agreement, dated as of May 8, 2014
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among Caesars Growth Properties Parent, LLC, a
Delaware limited liability company, the Borrower, the Lenders party thereto from
time to time, the Agent, as administrative agent, and the other parties party
thereto.

The Lenders and the L/C Issuers have agreed to extend credit to the Borrower
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the L/C Issuers to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Subsidiary Parties will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement. The
Subsidiary Parties are willing to execute and deliver this Agreement in order to
induce the Lenders and the L/C Issuers to extend such credit under the Credit
Agreement and to induce the holders of any Other First Lien Obligations to make
extensions of credit under the applicable Other First Lien Agreements, as
applicable. Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
referred to herein that are defined in the New York UCC (as defined herein) and
not defined in this Agreement or the Credit Agreement have the meanings
specified in the New York UCC. The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Agent” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Applicable First Lien Representative” means the Agent; provided that, from and
after the effectiveness of the First Lien Intercreditor Agreement, the
“Applicable First Lien Representative” shall mean the “Applicable Authorized
Representative” as defined in the First Lien Intercreditor Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Authorized Representative” means (i) the Administrative Agent with respect to
the Credit Agreement and (ii) any duly authorized representative of any other
Secured Party under Other First Lien Agreements designated as “Authorized
Representative” for any Secured Party in an Other First Lien Secured Party
Consent delivered to the Agent.

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under (a) any copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office now or
hereafter owned by any third party, and (c) all rights of any Pledgor under any
such agreement (including any such rights that such Pledgor has the right to
license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule IV.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Credit Agreement Loan Obligations” means the “Loan Obligations” as defined in
the Credit Agreement.

“Credit Agreement Secured Obligations” means the “Obligations” as defined in the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or any Other First Lien Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“First Lien Intercreditor Agreement” means a “Permitted Pari Passu Intercreditor
Agreement” as defined in the Credit Agreement that is then in effect, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

“Gaming Authorities” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the date hereof have,
jurisdiction over the gaming activities at the property or any successor to such
authority or (b) is, or may at any time after the date hereof be, responsible
for interpreting, administering and enforcing the Gaming Laws.

“Gaming Laws” means all applicable constitutions, treaties, laws, rules,
agreements, regulations and orders and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming,
gambling or casino activities and all rules, rulings, orders, ordinances,
regulations of any Gaming Authority applicable to the gambling, casino or gaming
business or activities of the Borrower or any of its subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“IP Security Agreement” means those certain intellectual property security
agreements executed in connection with this Agreement, as the same may be from
time to time modified, amended, restated and or supplemented, substantially in
the form attached to this Agreement as Exhibit IV.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

 

3



--------------------------------------------------------------------------------

“Intercreditor Agreement” means, as the context may require, (i) a First Lien
Intercreditor Agreement (upon and during the effectiveness thereof), (ii) the
Second Lien Intercreditor Agreement or (iii) another intercreditor agreement
that satisfies the requirements of the definition of “Permitted Junior
Intercreditor Agreement” in the Credit Agreement (upon and during the
effectiveness thereof), as the case may be, as such document may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the Loan Documents.

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.

“Loan Documents” means (a) the Loan Documents (as defined in the Credit
Agreement), (b) all Other First Lien Agreements, (c) the Security Documents and
(d) for purposes of Section 5.02 and Section 7.06 only, after and during the
effectiveness thereof, the First Lien Intercreditor Agreement.

“Loan Party” means each of the Borrower, the Subsidiary Loan Parties and each
other Subsidiary of the Borrower that is a party to the Credit Agreement or any
other Loan Document as a pledgor or a guarantor.

“Mortgaged Properties” means the Real Properties owned or leased by the Borrower
or any other Pledgor encumbered by one or more Mortgages to secure the Secured
Obligations.

“Mortgages” means, collectively, the first lien mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignment of leases and rents, and other security
documents delivered from time to time with respect to Mortgaged Properties, as
amended, supplemented or otherwise modified from time to time.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Other First Lien Agreement” means any indenture, credit agreement (excluding
the Credit Agreement) or other agreement, document or instrument, pursuant to
which any Pledgor has or will incur Indebtedness thereunder; provided that, in
each case, such Indebtedness has been designated as Other First Lien Obligations
pursuant to and in accordance with Section 7.23.

 

4



--------------------------------------------------------------------------------

“Other First Lien Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on Indebtedness under any Other First Lien Agreement, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Borrower
to any Secured Party under any Other First Lien Agreement, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to any Other First Lien Agreement
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to any Other First Lien Agreement, in
each case, that have been designated as Other First Lien Obligations pursuant to
and in accordance with Section 7.23.

“Other First Lien Secured Parties” means, collectively, the holders of Other
First Lien Obligations and any Authorized Representative with respect thereto.

“Other First Lien Secured Party Consent” means a consent substantially in the
form of Exhibit III to this Agreement (or such other form as the Agent may
agree) executed by the Authorized Representative of any holders of Other First
Lien Obligations pursuant to Section 7.23.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
(a) letters patent of the United States or the equivalent thereof in any other
country, and all applications for letters patent of the United States or the
equivalent thereof in any other country owned by a third party, and (b) all
reissues, continuations, divisions, continuations-in-part or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein, now or hereafter
owned by any third party (including any such rights that such Pledgor has the
right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country, and all applications for letters patent of the United
States or the equivalent thereof in any other country, including those listed on
Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of the Borrower.

“Permitted Liens” means Liens that are (a) not prohibited by Section 6.02 of the
Credit Agreement and (b) not prohibited by any Other First Lien Agreement.

 

5



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” means (i) with respect to the Credit Agreement Secured Obligations,
the Borrower and each Subsidiary Party; and (ii) with respect to any Series of
Other First Lien Obligations, the Borrower and each Subsidiary Party, excluding
any of the foregoing if such Person or Persons are not intended to provide
collateral with respect to such Series pursuant to the terms of the Other First
Lien Agreement governing such Series.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by the Borrower or any other
Pledgor, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of such real property, and appurtenant fixtures incidental to the ownership
or lease thereof.

“Regulation S-X Excluded Collateral” has the meaning assigned to such term in
Section 3.01.

“Rule 3-10” has the meaning assigned to such term in Section 3.01.

“Rule 3-16” has the meaning assigned to such term in Section 3.01.

“Secured Obligations” means, collectively, the Credit Agreement Secured
Obligations and any Other First Lien Obligations, or any of the foregoing (but,
excluding, in each case, any Excluded Swap Obligations).

“Secured Parties” means the persons holding any Secured Obligations and in any
event including (i) all Credit Agreement Secured Parties and (ii) all Other
First Lien Secured Parties.

“Security Documents” has the meaning assigned to such term in the Credit
Agreement and any analogous term in any Other First Lien Agreement (but, with
respect to the Secured Obligations of any Series, the term Security Documents
shall not include any document which by its terms is solely for the benefit of
the holders of one or more other Series of Secured Obligations and not such
Series of Secured Obligations).

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

6



--------------------------------------------------------------------------------

“Series” means (a) with respect to any Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such) and (ii) the Other First
Lien Secured Parties that become subject to this Agreement and the First Lien
Intercreditor Agreement after the date hereof that, pursuant to any Other First
Lien Secured Party Consent, are represented by a common Authorized
Representative (in its capacity as such for such Other First Lien Secured
Parties) and (b) with respect to any Secured Obligations, each of (i) the Credit
Agreement Secured Obligations and (ii) the Other First Lien Obligations incurred
pursuant to any Other First Lien Agreement, which pursuant to any Other First
Lien Secured Party Consent, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

“Specified Excluded Collateral” means, solely with respect to any Series of
Other First Lien Obligations, any asset that is not intended to secure, or
otherwise be collateral with respect to such Series pursuant to the terms of the
Other First Lien Agreement governing such Series (including the Regulation S-X
Excluded Collateral to the extent applicable to such Series in accordance with
the last paragraph of Section 3.01).

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use (a) any trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof and (b) all goodwill
associated therewith or symbolized thereby now or hereafter owned by any third
party (including any such rights that such Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
renewals thereof, including those listed on Schedule IV and (b) all goodwill
associated therewith or symbolized thereby.

 

7



--------------------------------------------------------------------------------

ARTICLE II.

[Intentionally Omitted]

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under:

(a) the Equity Interests directly owned by it (which such Equity Interests
constituting Pledged Stock on the date hereof shall be listed on Schedule III)
and any other Equity Interests obtained in the future by such Pledgor and any
certificates representing all such Equity Interests (the “Pledged Stock”);
provided that the Pledged Stock shall not include any Excluded Securities or
Excluded Property;

(b) (i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities shall be listed on Schedule
III), (ii) any debt securities in the future issued to such Pledgor and
(iii) the promissory notes and any other instruments, if any, evidencing such
debt securities (the “Pledged Debt Securities”); provided that the Pledged Debt
Securities shall not include any Excluded Securities or Excluded Property;

(c) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above;

(d) subject to Section 3.06, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and

(e) all proceeds of any of the foregoing (the items referred to in clauses (a)
through (d) above being collectively referred to as the “Pledged Collateral”);
provided that the Pledged Collateral shall not include any Excluded Securities
or Excluded Property.

Notwithstanding anything else to the contrary, in the event that Rule 3-10
(“Rule 3-10”) or Rule 3-16 (“Rule 3-16”) of Regulation S-X under the Securities
Act of 1933, as amended, as amended, modified or interpreted by the Securities
Exchange Commission (“SEC”), would require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of the Borrower or any Subsidiary of the Borrower
due to the fact that such Person’s Equity Interests secure any Series of the
Other First Lien Obligations affected thereby then the Equity Interests of such
Person (the “Regulation S-X Excluded Collateral”) will automatically be deemed
not to be part of the Collateral securing such Series of Other

 

8



--------------------------------------------------------------------------------

First Lien Obligations affected thereby, but only to the extent necessary to not
be subject to such requirement and only for so long as required to not be
subject to such requirement. In such event, this Agreement may be amended or
modified, without the consent of any Secured Party, to the extent necessary to
release the Lien on the Regulation S-X Excluded Collateral in favor of the Agent
with respect only to the relevant Series of Other First Lien Obligations. In the
event that Rule 3-10 or Rule 3-16 is amended, modified or interpreted by the SEC
to permit (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would permit) any Regulation S-X Excluded
Collateral to secure the Other First Lien Obligations in excess of the amount
then pledged without the filing with the SEC (or any other Governmental
Authority) of separate financial statements of such Person, then the Equity
Interests of such Person will automatically be deemed to be a part of the
Collateral for the relevant Series of Other First Lien Obligations. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, nothing in this paragraph shall limit the pledge of such Equity
Interests and other securities from securing the Secured Obligations (other than
the relevant Series of Other First Lien Obligations) at all relevant times or
from securing any Other First Lien Obligations that are not in respect of
securities subject to regulation by the SEC. To the extent any proceeds of any
collection or sale of Equity Interests deemed by this paragraph to no longer
constitute part of the Collateral for the relevant Series of Other First Lien
Obligations are to be applied by the Agent in accordance with Section 5.02
hereof, such proceeds shall, notwithstanding the terms of Section 5.02 and the
First Lien Intercreditor Agreement, not be applied to the payment of such Series
of Other First Lien Obligations.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral.

(a) Subject to the provisions of Section 7.19, each Pledgor agrees promptly (and
in any event within 45 days after the acquisition (or such longer time as the
Applicable First Lien Representative shall permit in its reasonable discretion))
to deliver or cause to be delivered to the Agent, for the ratable benefit of the
Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities are either (i) Equity Interests in Subsidiaries or (ii) in the case
of promissory notes or other instruments evidencing Indebtedness, are required
to be delivered pursuant to paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money (other than
Excluded Property) (i) having, in each case, an aggregate principal amount in
excess of $15,000,000 or (ii) payable by the Borrower or any Subsidiary (other
than (1) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of the
Borrower and each Subsidiary or (2) to the extent that a pledge of such
promissory note or instrument would violate applicable law) owed to such Pledgor
by any person to be evidenced by a duly executed promissory note that is pledged
and delivered to the Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof. To the extent any such promissory note is a demand note, each
Pledgor party thereto agrees, if requested by the Agent, to immediately demand
payment thereunder upon an Event of Default

 

9



--------------------------------------------------------------------------------

specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement or
under any equivalent provision of any Other First Lien Agreement, unless such
demand would not be commercially reasonable or would otherwise expose such
Pledgor to liability to the maker.

(c) Subject to the provisions of Section 7.19, upon delivery to the Agent within
the time period set forth in clause (a) above, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule III (or a supplement to Schedule III, as applicable)
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall be deemed to supplement any prior schedules so
delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of the Borrower, correctly sets
forth, to the knowledge of the relevant Pledgor) the percentage of the issued
and outstanding shares of each class of the Equity Interests of the issuer
thereof represented by such Pledged Stock and includes all Equity Interests,
debt securities and promissory notes or instruments evidencing Indebtedness
required to be (i) pledged in order to satisfy the Collateral Requirement or
(ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock, to the best of each Pledgor’s knowledge, as of the date
hereof, have been duly and validly authorized and issued by the issuers thereof
and are fully paid and nonassessable;

(c) except for the security interests granted hereunder (or otherwise not
prohibited by the Loan Documents), each Pledgor (i) is and, subject to any
transfers made not in violation of the Credit Agreement and each Other First
Lien Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule III as owned by such
Pledgor, (ii) holds the same free and clear of all Liens, other than Permitted
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction not prohibited by the Credit
Agreement and each Other First Lien Agreement and other than Permitted Liens,
and (iv) subject to the rights of such Pledgor under the Loan Documents to
dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

 

10



--------------------------------------------------------------------------------

(d) other than as set forth in the Credit Agreement or the schedules thereto or,
after the termination of the Credit Agreement, in any Other First Lien
Agreement, and except for restrictions and limitations imposed by the Loan
Documents, Gaming Laws, or securities laws generally, the Pledged Collateral is
and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter, by-law, memorandum of association or articles
of association provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Agent of rights and remedies hereunder other than under any
applicable Requirement of Law (including Gaming Laws);

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, or
after the termination of the Credit Agreement, in any Other First Lien Agreement
and as required under Gaming Laws, as of the date hereof, no consent or approval
of any Governmental Authority, any securities exchange or any other person was
or is necessary to the validity of the pledge effected hereby (other than such
as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Agent (or any bailee of the
Agent in accordance with any First Lien Intercreditor Agreement then in effect),
for the benefit of the Secured Parties, in accordance with this Agreement and
any First Lien Intercreditor Agreement then in effect and a Uniform Commercial
Code financing statement naming the Agent as the secured party and covering the
Pledged Collateral to which such Pledged Securities relate is filed in the
appropriate filing office pursuant to Section 4.02(b), the Agent will obtain,
for the benefit of the Secured Parties, a legal, valid and perfected lien upon
and security interest in such Pledged Securities under the applicable Uniform
Commercial Code, subject only to Permitted Liens, as security for the payment
and performance of the Secured Obligations to the extent such perfection is
governed by the applicable Uniform Commercial Code; and

(h) Subject to Section 7.19, the pledge effected hereby is effective to vest in
the Agent, for the benefit of the Secured Parties, the rights of the Agent in
the Pledged Collateral as set forth herein.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

 

11



--------------------------------------------------------------------------------

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or issue any certificate representing
such interest, unless the applicable Pledgor provides prior notification to the
Agent of such election and promptly delivers any such certificate to the Agent
pursuant to the terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Agent or, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Upon the occurrence and
during the continuance of an Event of Default, each Pledgor will promptly give
to the Agent copies of any notices or other communications received by it with
respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Agent shall have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Subsidiary that is not a party to this Agreement to comply with a
request by the Agent, pursuant to this Section 3.05, to exchange certificates
representing Pledged Securities of such Subsidiary for certificates of smaller
or larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given written notice to the relevant Pledgors of the
Agent’s intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and each Other First Lien Agreement then in effect; provided
that, except as not prohibited by the Credit Agreement, the other Loan Documents
and each Other First Lien Agreement then in effect, such rights and powers shall
not be exercised in any manner that could materially and adversely affect the
rights and remedies of any of the Agent or the other Secured Parties under this
Agreement, the Credit Agreement, any other Loan Document or any Other First Lien
Agreement or the ability of the Secured Parties to exercise the same.

(ii) The Agent shall promptly execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

 

12



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are not prohibited by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, any other Loan Documents and each Other First Lien
Agreement then in effect and applicable laws; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Pledgor, shall be promptly (and in any event within 45 days of their
receipt (or such longer time as the Applicable First Lien Representative shall
permit in its reasonable discretion)) delivered to the Agent, for the ratable
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Agent to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to receive
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Agent, for the benefit of the Secured Parties, and shall be
forthwith delivered to the Agent, for the benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Agent). Any and all money and other property paid over to or received by the
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Agent in an account to be established by the Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 5.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Agent a certificate to that effect, the Agent
shall promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after written notice by the Agent to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder, subject to applicable Gaming Laws,
all rights of any Pledgor to exercise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06, and the obligations of the Agent under paragraph (a)(ii) of this
Section 3.06,

 

13



--------------------------------------------------------------------------------

shall cease, and all such rights shall thereupon become vested in the Agent, for
the benefit of the Secured Parties, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Applicable First Lien
Representative, the Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights. After all Events of Default have been cured or waived and the
Borrower has delivered to the Agent a certificate to that effect, all rights of
any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06 shall
continue and all such rights shall no longer be vested in the Agent for the
benefit of the Secured Parties, and the obligations of the Agent under paragraph
(a)(ii) of this Section 3.06, shall in each case be reinstated.

(d) Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 3.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations when due, each Pledgor hereby assigns and pledges to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

 

14



--------------------------------------------------------------------------------

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Intellectual Property;

(x) all Inventory;

(xi) all Investment Property other than the Pledged Collateral;

(xii) all Letter of Credit Rights;

(xiii) all Commercial Tort Claims individually in excess of $10,000,000, as
described on Schedule II hereto;

(xiv) all books and records pertaining to the Article 9 Collateral; and

(xv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing;

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents and any Other First Lien Agreement with respect to Collateral
need not be satisfied with respect to, the Excluded Securities and the Excluded
Property. In addition, for the avoidance of doubt, the provisions of
Section 9.22 of the Credit Agreement and 7.24 of this Agreement shall apply to
all the terms and provisions of this Agreement.

(b) Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral granted under this Agreement,
including describing such property as “all assets” or “all property” or words of
similar effect. Each Pledgor agrees to provide such information to the Agent
promptly upon request.

The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor in such Pledgor’s United States registered or
pending Patents, Trademarks and Copyrights, without the signature of any

 

15



--------------------------------------------------------------------------------

Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States of America for the purpose of perfecting the Security Interest in
any Article 9 Collateral of such Pledgor constituting Patents, Trademarks or
Copyrights or any other assets.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement, none of the
Pledgors shall be required (i) to enter into any control agreements or control,
lockbox or similar arrangements with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts or any other assets (other than the delivery of
Pledged Securities to the Agent to the extent required by Article III), (ii) to
enter into any landlord, mortgagee or bailee waivers or (iii) to send any
notices to account debtors or other contractual third parties.

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and has full power and authority to grant to the Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person as of the date
hereof other than any consent or approval that has been obtained and is in full
force and effect or has otherwise been disclosed herein or in the Credit
Agreement and the schedules thereto or, after the termination of the Credit
Agreement, in the Other First Lien Agreements.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Escrow
Release Date. Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Agent based upon the information provided to the Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 4 to the Perfection Certificate (or specified by
notice from the Borrower to the Agent after the Escrow Release Date in the case
of filings, recordings or registrations required by Section 5.10 of the Credit
Agreement or, after the termination of the Credit Agreement, any equivalent
provision of each Other First Lien Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States issued Patents, United States registered Trademarks and United
States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to

 

16



--------------------------------------------------------------------------------

establish a legal, valid and perfected security interest in favor of the Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that IP Security Agreements executed by the applicable Pledgors containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to issued United States Patents (and United States Patents for which
applications are pending), registered United States Trademarks (and United
States Trademarks for which registration applications are pending) and
registered United States Copyrights (and United States Copyrights for which
registration applications are pending) has been delivered to the Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Agent, for the benefit of the Secured Parties, in respect of all
Article 9 Collateral consisting of such Intellectual Property in which a
security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office (to the extent a
security interest can be perfected by such filing), as applicable, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the Escrow Release Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the IP Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office (to the extent a
security interest can be perfected by such filing), as applicable. The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and

 

17



--------------------------------------------------------------------------------

Trademark Office or the United States Copyright Office or (iii) any assignment
in which any Pledgor assigns any Article 9 Collateral or any security agreement
or similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $10,000,000 as of the Escrow Release Date except as indicated on the
Perfection Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Escrow Release
Date, all Accounts owned by the Pledgors have been originated by the Pledgors
and all Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

SECTION 4.03. Covenants.

(a) Each Pledgor agrees promptly (and in any event within 10 days thereof, or
such longer period of time as may be agreed by the Agent) to notify the Agent in
writing of any change (i) in its legal name, (ii) in its identity or type of
organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or will have been made within any applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Agent to continue at all times following such change
to have a valid, legal and perfected first priority security interest in all the
Article 9 Collateral, for the benefit of the Secured Parties. Each Pledgor
agrees promptly to notify the Agent if any material portion of the Article 9
Collateral owned or held by such Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Agent, for the benefit of the Secured
Parties, in the Article 9 Collateral and the priority thereof against any Lien
that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with prompt notice thereof to the Pledgors, to supplement this
Agreement by

 

18



--------------------------------------------------------------------------------

supplementing Schedule IV or adding additional schedules hereto to specifically
identify any asset or item that may constitute Copyrights, Patents or
Trademarks; provided that any Pledgor shall have the right, exercisable within
90 days after it has been notified by the Agent of the specific identification
of such Collateral, to advise the Agent in writing of any inaccuracy of the
representations and warranties made by such Pledgor hereunder with respect to
such Collateral. Each Pledgor agrees that it will use its commercially
reasonable efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Collateral within 90 days after the date it has been notified by the
Agent of the specific identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

(e) At its option, the Agent may discharge any past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and that is not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement, each
Other First Lien Agreement or this Agreement, and each Pledgor jointly and
severally agrees to reimburse the Agent on demand for any reasonable and
documented payment made or any reasonable and documented out-of-pocket expense
incurred by the Agent pursuant to the foregoing authorization; provided,
however, that nothing in this Section 4.03(e) shall be interpreted as excusing
any Pledgor from the performance of, or imposing any obligation on the Agent or
any Secured Party to cure or perform, any covenants or other promises of any
Pledgor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Loan Documents.

(f) Each Pledgor (rather than the Agent or any Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as not prohibited by the Credit
Agreement and any Other First Lien Agreement. None of the Pledgors shall make or
permit to be made any transfer of the Article 9 Collateral and each Pledgor
shall remain at all times in possession of the Article 9 Collateral owned by it,
except as not prohibited by the Credit Agreement and any Other First Lien
Agreement. Notwithstanding the foregoing, if the Agent shall have notified the
Pledgors that an Event of Default under clause (b), (c), (h) or (i) of
Section 7.01 of the Credit Agreement or the equivalent provisions of any Other
First Lien Agreement shall have occurred and be continuing, and during the
continuance thereof, the Pledgors shall not sell, convey, lease, assign,
transfer or otherwise dispose of any Article 9 Collateral to the extent
requested by the Agent (which notice may be given by telephone if promptly
confirmed in writing).

 

19



--------------------------------------------------------------------------------

(h) None of the Pledgors will, without the Agent’s prior written consent (which
consent shall not be unreasonably withheld), grant any extension of the time of
payment of any Accounts included in the Article 9 Collateral, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices, except as not prohibited by the
Credit Agreement and any Other First Lien Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Pledgor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Agent may, without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Agent reasonably deems advisable. All sums
disbursed by the Agent in connection with this Section 4.03(i), including
reasonable and documented attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable, upon demand, by the Pledgors to the
Agent and shall be additional Secured Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $15,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Pledgor shall promptly notify the Agent thereof in a writing signed by such
Pledgor, including a summary description of such claim, and grant to the Agent
in writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.

 

20



--------------------------------------------------------------------------------

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement and, after the termination of the
Credit Agreement, each Other First Lien Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any final adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Agent promptly if it knows that any Patent,
Trademark or Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments, in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Pledgor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Agent on an annual basis at the time of delivery
of financial statements for such year (commencing with the financial statements
for the fiscal year ended December 31, 2014) of each application by itself, or
through any agent, employee, licensee or designee, for any Patent with the
United States Patent and Trademark Office and each registration of any Trademark
or Copyright with the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
filed during the preceding twelve-month period, and (ii) upon the reasonable
request of the Agent, execute and deliver any and all agreements, instruments,
documents and papers as the Agent may reasonably request to evidence the Agent’s
security interest in such United States federally registered or pending Patent,
Trademark or Copyright.

 

21



--------------------------------------------------------------------------------

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each material
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Agent and shall, if such Pledgor deems it necessary in its reasonable
business judgment, promptly sue and recover any and all damages, and take such
other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, at the request of
the Agent, each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor under each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Pledgor’s right, title and interest thereunder to (in the Agent’s sole
discretion) the designee of the Agent or the Agent.

ARTICLE V.

Remedies

SECTION 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to applicable Gaming Laws, each
Pledgor agrees to deliver each item of Collateral to the Agent on demand, and it
is agreed that the Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Article 9 Collateral consisting of Intellectual Property, on demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Article 9 Collateral by the applicable Pledgors to the Agent or to
license or sublicense (subject to any obligation to maintain the quality of
goods and services provided under any Trademark consistent with the quality of
such goods and services provided by the Pledgors immediately prior to such Event
of Default), whether general, special or otherwise, and whether on an exclusive
or a nonexclusive basis, any such Article 9 Collateral throughout the world on
such terms and conditions and in such manner as the Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained) and (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and without liability for trespass to the applicable
Pledgor to enter any premises where the Article 9 Collateral may be located for
the purpose of taking

 

22



--------------------------------------------------------------------------------

possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Pledgor agrees that the Agent shall have the right, subject to
the requirements of applicable law, to sell or otherwise dispose of all or any
part of the Collateral at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Agent shall deem appropriate. The Agent shall be authorized in connection with
any sale of a security (if it deems it advisable to do so) pursuant to the
foregoing to restrict the prospective bidders or purchasers to persons who
represent and agree that they are purchasing such security for their own
account, for investment, and not with a view to the distribution or sale
thereof. Upon consummation of any such sale of Collateral pursuant to this
Section 5.01 the Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Agent may (in
its sole and absolute discretion) determine. The Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In the case of any sale of
all or any part of the Collateral made on credit or for future delivery, the
Collateral so sold may be retained by the Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Agent shall not incur any liability
in the event that any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in the case of any such failure, such Collateral
may be sold again upon notice given in accordance with provisions above. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Agent shall be free to carry out such sale pursuant to such agreement and no
Pledgor shall be entitled to the

 

23



--------------------------------------------------------------------------------

return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Agent may proceed by a suit or suits at law or in equity to foreclose
under this Agreement and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Agent shall, subject to any
applicable Intercreditor Agreement, promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral realized through the exercise
by the Agent of its remedies hereunder, as well as any Collateral consisting of
cash at any time when remedies are being exercised hereunder, as follows:

FIRST, to the payment of all fees and reasonable out-of-pocket costs and
expenses incurred by the Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any Loan Document or any of the
Secured Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, the repayment of all advances made by
the Agent hereunder or under any other Loan Document on behalf of any Pledgor
and any other reasonable costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata based on the respective amounts of such Secured Obligations owed to
them on the date of any such distribution (or in accordance with such other
method of distribution as may be set forth in the First Lien Intercreditor
Agreement)); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct;

provided, that in no event shall the proceeds of any collection or sale of any
Collateral constituting Specified Excluded Collateral be applied to the relevant
Series of Secured Obligations under any applicable Other First Lien Agreement.

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. Upon any
sale of Collateral by the Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the purchase money by
the Agent or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.

 

24



--------------------------------------------------------------------------------

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor hereby grants to (in the Agent’s sole discretion) a
designee of the Agent or the Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense (subject to any
obligation to maintain the quality of goods and services provided under any
Trademark consistent with the quality of such goods and services provided by the
Pledgors immediately prior to such Event of Default) any of the Article 9
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Pledgor, wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property; provided, that such non-exclusive license shall be
subject to and shall not violate any agreement between a Pledgor and a third
party governing the applicable Pledgor’s use of such Article 9 Collateral
consisting of Intellectual Property, shall not give such third party any right
of acceleration, modification or cancellation therein and shall not be
prohibited by any applicable law or Governmental Authority. The use of such
license by the Agent may be exercised, at the option of the Agent, solely upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Agent in
accordance herewith shall be binding upon the Pledgors notwithstanding any
subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, subject to
any applicable Intercreditor Agreement, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the Agent,
subject to any applicable Intercreditor Agreement, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the

 

25



--------------------------------------------------------------------------------

possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 5.04 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the Agent
desires to sell any of the Pledged Collateral at a public sale, subject to
applicable Gaming Laws, it will, at any time and from time to time, upon the
written request of the Agent, use its commercially reasonable efforts to take or
to cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Agent to permit the public sale of such
Pledged Collateral. Each Pledgor further agrees to indemnify, defend and hold
harmless the Agent, each other Secured Party, any underwriter and their
respective officers, directors, affiliates and controlling persons from and
against all loss, liability, expenses, costs of counsel (including reasonable
fees and expenses to the Agent of legal counsel), and claims (including the
costs of investigation) that they may incur insofar as such loss, liability,
expense or claim arises out of or is based upon any alleged untrue statement of
a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any alleged omission to state a material fact required to be stated
therein or necessary to make the statements in any thereof not misleading,
except insofar as the same may have been caused by any untrue statement or
omission based upon information furnished in writing to such Pledgor or the
issuer of such Pledged Collateral by the Agent or any other Secured Party
expressly for use therein. Each Pledgor further agrees, upon such written
request referred to above, to use its commercially reasonable efforts to
qualify, file or register, or cause the issuer of such Pledged Collateral to
qualify, file or register, any of the Pledged Collateral under the Blue Sky or
other securities laws of such states as may be reasonably requested by the Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 5.05. Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 5.05 only and that such failure would not be
adequately compensable in damages and, therefore, agrees that its agreements
contained in this Section 5.05 may be specifically enforced.

ARTICLE VI.

[Intentionally Omitted]

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect) and all
notices to any holder of obligations under any Other First Lien Agreements, at
its address set forth in the Other First Lien

 

26



--------------------------------------------------------------------------------

Secured Party Consent or in the First Lien Intercreditor Agreement, as such
address may be changed by written notice to the Agent and the Borrower. All
communications and notices hereunder to any Subsidiary Party shall be given to
it in care of the Borrower, with such notice to be given as provided in
Section 9.01 of the Credit Agreement (whether or not then in effect).

SECTION 7.02. Security Interest Absolute. To the extent not prohibited by
applicable law, all rights of the Agent hereunder, the Security Interest, the
security interest in the Pledged Collateral and all obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of any Loan Document, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Secured Obligations or this Agreement (other than a defense of
payment or performance).

SECTION 7.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law or regulation (including any
Gaming Law or Liquor Law), and all the provisions of this Agreement are intended
to be subject to all applicable mandatory provisions of law or regulation
(including any Gaming Law or Liquor Law) that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law or regulation
(including any Gaming Law or Liquor Law).

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement or, after the termination of the Credit
Agreement, any Other First Lien Agreement. This Agreement shall be construed as
a separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released in accordance with Section 7.09 or 7.15, as
applicable.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns. Upon the effectiveness of the First Lien Intercreditor
Agreement, the Agent hereunder shall at all times be the same person that is the

 

27



--------------------------------------------------------------------------------

“Collateral Agent” under the First Lien Intercreditor Agreement. Written notice
of resignation by the “Collateral Agent” pursuant to the First Lien
Intercreditor Agreement shall also constitute notice of resignation as the Agent
under this Agreement. Upon the acceptance of any appointment as the “Collateral
Agent” under the First Lien Intercreditor Agreement by a successor “Collateral
Agent,” that successor “Collateral Agent” shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
pursuant hereto.

SECTION 7.06. Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement and the equivalent provision of each Other First Lien Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Agent and
the other Indemnitees (as defined in Section 9.05 of the Credit Agreement) (or
such equivalent term as may be used in any Other First Lien Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsels), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
other transactions contemplated hereby (including in connection with the
appointment of any successor Agent in accordance with the applicable Loan
Documents and in connection with any filings, registrations or any other actions
to be taken to reflect the security interest of such successor Agent), (ii) the
use of proceeds of the Loans or any Other First Lien Obligations or the use of
any Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto and regardless of whether such matter is initiated
by a third party or any Pledgor; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (1) the
gross negligence or willful misconduct of such Indemnitee (for purpose of this
proviso only, each of the Agent, and any Secured Party shall be treated as
several and separate Indemnitees, but each of them together with its respective
Related Parties, shall be treated as a single Indemnitee) or (2) any material
breach of any Loan Document by such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement, any other Loan Document or any
Other First Lien Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, any other Loan
Document or any Other First Lien Agreement, or any investigation made by or on
behalf of the Agent or any other Secured Party. All amounts due under this
Section 7.06 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

 

28



--------------------------------------------------------------------------------

SECTION 7.07. Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints the
Agent the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and, upon the occurrence and during the continuance
of an Event of Default, taking any action and executing any instrument that the
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, subject to any applicable Requirement of Law
(including Gaming Laws) and any applicable Intercreditor Agreement, the Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default, with full power of substitution either in the Agent’s name or in the
name of such Pledgor, (a) to receive, endorse, assign or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof, (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own or their Related Parties’ gross negligence or willful misconduct.

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment.

(a) No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power

 

29



--------------------------------------------------------------------------------

or remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the Agent, any
L/C Issuer, the Lenders or any other Secured Party hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights, powers or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, the increase of any Other
First Lien Obligations or the issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Agent, any Lender, any L/C Issuer or any other Secured Party may have had
notice or knowledge of such Default or Event of Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement and any equivalent provision in each applicable Other First
Lien Agreement and, by each other Authorized Representative to the extent
required by (and in accordance with) such applicable Other First Lien Agreement,
or, in each case, as otherwise provided in the First Lien Intercreditor
Agreement. The Agent may conclusively rely on a certificate of an officer of the
Borrower as to whether any amendment contemplated by this Section 7.09(b) is
permitted.

(c) Notwithstanding anything to the contrary contained herein, the Agent may
grant extensions of time or waivers of the requirement for the creation or
perfection of security interests in or the obtaining of insurance (including
title insurance) or surveys with respect to particular assets (including
extensions beyond the Escrow Release Date for the perfection of security
interests in the assets of the Pledgors on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or any other
Loan Documents.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENTS OR ANY OTHER
FIRST LIEN AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

30



--------------------------------------------------------------------------------

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, any other Loan Document, any Other
First Lien Agreement or the transactions relating hereto or thereto, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, any other Loan Document
or any Other First Lien Agreement in any New York State or federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement, any
other Loan Document or any Other First Lien Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

31



--------------------------------------------------------------------------------

SECTION 7.15. Termination or Release.

(a) This Agreement and the pledges made by the Pledgors herein, the Security
Interest and all other security interests granted by the Pledgors hereby shall
automatically terminate and be released upon the occurrence of both (i) the
Termination Date and (ii) the date when all Other First Lien Obligations (in
each case other than contingent or unliquidated obligations or liabilities not
then due and any other obligations that, by the terms of any Other First Lien
Agreements, are not required to be paid in full prior to termination and release
of the Collateral) have been paid in full and the Secured Parties have no
further commitment to extend credit under any Other First Lien Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction not
prohibited by the Credit Agreement or any Other First Lien Agreement as a result
of which such Subsidiary Party ceases to be a Subsidiary or otherwise ceases to
be a Pledgor, all without delivery of any instrument or performance of any act
by any party, and all rights to the Collateral shall revert to such Subsidiary
Party.

(c) (i) Upon any sale or other transfer by any Pledgor of any Collateral that is
not prohibited by the Credit Agreement or any Other First Lien Agreement then in
effect to any person that is not a Pledgor, (ii) upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.08 of the Credit Agreement and any equivalent
provision of each applicable Other First Lien Agreement (in each case, to the
extent required thereby), or (iii) as otherwise may be provided in any
applicable Intercreditor Agreement, the security interest in such Collateral
shall be automatically released, all without delivery of any instrument or
performance of any act by any party.

(d) A Pledgor shall automatically be released from its Credit Agreement Secured
Obligations hereunder and/or the security interests in any Collateral securing
Credit Agreement Secured Obligations shall in each case be automatically
released upon the occurrence of any of the circumstances set forth in
Section 9.18 of the Credit Agreement without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to any applicable Pledgor.

(e) Solely with respect to any Other First Lien Obligations, a Pledgor shall
automatically be released from its obligations hereunder and/or the security
interests in any Collateral shall in each case be automatically released, in
each case with respect to any Other First Lien Obligations, upon the occurrence
of any of the circumstances set forth in any equivalent provision of any
applicable Other First Lien Agreement governing such Other First Lien
Obligations, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to any applicable
Pledgor.

(f) If any Collateral shall become subject to the release provisions set forth
in the First Lien Intercreditor Agreement, the lien created hereunder on such
Collateral shall be automatically released to the extent (and only to the
extent) provided therein.

 

32



--------------------------------------------------------------------------------

(g) In connection with any termination or release pursuant to this Section 7.15,
the Agent shall execute and deliver to any Pledgor, at such Pledgor’s expense,
all documents that such Pledgor shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Pledgor, such of the
Pledged Collateral that may be in the possession of the Agent and has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement. Any execution and delivery of documents pursuant to this Section 7.15
shall be without recourse to or warranty by the Agent. In connection with any
release pursuant to this Section 7.15, the Pledgors shall be permitted to take
any action in connection therewith consistent with such release including,
without limitation, the filing of UCC termination statements. Upon the receipt
of any necessary or proper instruments of termination, satisfaction or release
(forms of which shall be reasonably acceptable to the Agent) prepared by the
Borrower pursuant to this Section 7.15, the Agent shall execute, deliver or
acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Agreement. The Pledgors
agree to pay all reasonable and documented out-of-pocket expenses incurred by
the Agent (and its representatives and counsel) in connection with the execution
and delivery of such release documents or instruments.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required or permitted to become a party hereto by
Section 5.10 or the Collateral Requirement of the Credit Agreement or by any
Other First Lien Agreement of an instrument substantially in the form of
Exhibit I hereto (or another instrument reasonably satisfactory to the Agent and
the Borrower), subject to applicable Gaming Laws, such subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein. The execution and delivery of any such instrument
shall not require the consent of any other party to this Agreement. The rights
and obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Administrative Agent and each L/C Issuer is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, the Administrative Agent or such L/C Issuer to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Lender, the Administrative Agent or such L/C Issuer, irrespective
of whether or not such Lender, the Administrative Agent or such L/C Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender, the Administrative Agent and L/C Issuer
under this Section 7.17 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Administrative Agent and such L/C
Issuer may have.

SECTION 7.18. [Reserved.]

 

33



--------------------------------------------------------------------------------

SECTION 7.19. Compliance with Gaming Laws. Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document, the Agent, on
behalf of the Secured Parties, acknowledges and agrees that:

(a) the pledge of the Pledged Stock of any Loan Party that is a licensee or
registered holding company under the Gaming Laws applicable in the State of
Nevada (“Nevada Gaming Laws”) (any such entity, a “Nevada Licensee”), pursuant
to this Agreement or any other Loan Document, will not be effective without the
prior approval of the Gaming Authorities having jurisdiction in Nevada (the
“Nevada Gaming Authorities”), and no certificates evidencing any such Pledged
Stock may be delivered to the Agent until such approval has been obtained.
Furthermore, no amendment of this Agreement shall be effective until any
approvals required from the Nevada Gaming Authorities under the Nevada Gaming
Laws have been obtained;

(b) in the event that Agent exercises one or more of the remedies set forth in
this Agreement with respect to the Pledged Stock of any Nevada Licensee,
including, without limitation, the foreclosure, transfer, sale, distribution or
other disposition of any interest therein (except back to the applicable
Pledgor), the exercise of voting and consensual rights, and any other resort to
or enforcement of the security interest in such Pledged Stock, such action will
require the separate and prior approval of the Nevada Gaming Authorities or the
licensing or finding of suitability of the Agent or any transferee thereof
unless such licensing or suitability requirement is waived thereby;

(c) the Agent, and any custodial agent of Agent in the State of Nevada, will be
required to comply with the conditions, if any, imposed by the Nevada Gaming
Authorities in connection with their approval of the pledge granted hereunder.
Further, the Agent or its custodial agent shall maintain any certificates
evidencing the Pledged Stock of Nevada Licensees at a location in Nevada (notice
of which the Agent or its custodial agent shall provide to the Nevada Gaming
Authorities), and the Agent or its custodial agent shall permit agents or
employees of the Nevada Gaming Authorities to inspect such certificates upon
request during normal business hours;

(d) neither the Agent nor any custodial agent of the Agent will be permitted to
surrender possession of any Pledged Stock of Nevada Licensees to any person
other than the applicable Pledgor thereof without the prior approval of the
Nevada Gaming Authorities or as otherwise permitted by the Gaming Laws;

(e) any approval of the Nevada Gaming Authorities of this Agreement, or any
amendment hereto, does not constitute approval, either express or implied, of
the Agent to take any actions provided for in this Agreement, for which separate
approval by the Nevada Gaming Authorities may be required by the Gaming Laws;

(f) the Agent, the Secured Parties and their respective successors and assigns
are subject to being called forward by the Nevada Gaming Authorities in their
sole and absolute discretion, for licensing or a finding of suitability in order
to remain entitled to the benefits of this Agreement, any other Loan Documents
and any Other First Lien Agreement; and

 

34



--------------------------------------------------------------------------------

(g) in the event the Agent, on behalf of the Secured Parties, exercises one or
more of the remedies set forth in this Agreement with respect to Article 9
Collateral consisting of gaming devices, mobile gaming systems, interactive
gaming systems, cashless wagering systems and associated equipment (as those
terms are defined in the Gaming Laws), including, but not limited to, the
foreclosure, transfer, sale, distribution or other disposition of such
Collateral, such exercise of remedies may require the separate and prior
approval of the Nevada Gaming Authorities or the licensing of the Agent or any
transferee thereof pursuant to the Gaming Laws.

SECTION 7.20. [Reserved].

SECTION 7.21. [Reserved].

SECTION 7.22. Subject to Intercreditor Agreements. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Agent for the benefit of the Secured Parties pursuant to this Agreement are
expressly subject to any applicable First Lien Intercreditor Agreement and
(ii) the exercise of any right or remedy by the Agent hereunder is subject to
the limitations and provisions of any applicable First Lien Intercreditor
Agreement. In the event of any conflict between the terms of such applicable
First Lien Intercreditor Agreement and the terms of this Agreement, the terms of
such applicable First Lien Intercreditor Agreement shall govern.

SECTION 7.23. Other First Lien Obligations. On or after the date hereof and so
long as such obligations are not prohibited to be incurred under the Credit
Agreement and any Other First Lien Agreement then in effect, the Borrower may
from time to time designate obligations in respect of Indebtedness to be secured
on a pari passu basis with the then outstanding Secured Obligations as Other
First Lien Obligations hereunder by delivering to the Agent and each Authorized
Representative (a) a certificate signed by a Responsible Officer of the Borrower
(i) identifying the obligations so designated and the initial aggregate
principal amount or face amount thereof, (ii) stating that such obligations are
designated as Other First Lien Obligations for purposes hereof,
(iii) representing that such designation of such obligations as Other First Lien
Obligations is not prohibited by the terms of the Credit Agreement and any Other
First Lien Agreement then in effect and (iv) specifying the name and address of
the Authorized Representative for such obligations, (b) a fully executed Other
First Lien Secured Party Consent (in the form attached as Exhibit III) and
(c) if not already in effect, execute and deliver the First Lien Intercreditor
Agreement (or a joinder thereto in the form (and to the extent, if any) required
thereby to the extent such First Lien Intercreditor Agreement is then in
effect); provided, however, if any Other First Lien Obligations are issued in
the form of bonds, notes or other securities, then the Agent shall have a right
to appoint a sub-agent as the agent to act with respect to such Other First Lien
Obligations under the Security Documents and the parties hereto (without the
consent of any Secured Parties) and the Authorized Representative for such Other
First Lien Obligations shall enter into such documents, including any amendments
to the Security Documents, as may be necessary to give effect to this proviso.
Each Authorized Representative agrees that upon the satisfaction of all
conditions set forth in the preceding sentence, the Agent or its sub-agent, as
applicable, shall act as agent under and subject to the terms of the Security
Documents and each Other First Lien Agreement for the benefit of all Secured
Parties, including without limitation, any Secured Parties that hold any such
Other First Lien Obligations, and each

 

35



--------------------------------------------------------------------------------

Authorized Representative, on behalf of the Other First Lien Secured Parties
under the applicable Other First Lien Agreement, agrees to and accepts the
appointment of the Agent or its sub-agent, as applicable, as agent for the
holders of such Other First Lien Obligations as set forth in each Other First
Lien Secured Party Consent and agrees, on behalf of itself and each Other First
Lien Secured Party it represents, to be bound by this Agreement and the First
Lien Intercreditor Agreement. The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new Secured Obligations to this Agreement.

SECTION 7.24. Application of Gaming Laws. Notwithstanding anything herein to the
contrary, this Agreement and any Other First Lien Agreement are subject to
Gaming Laws and Liquor Laws. Without limiting the foregoing, the Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing,
qualification or findings of suitability or to file or provide other
information, and (ii) all rights, remedies and powers in or under this Agreement
and the Other First Lien Agreements, including with respect to the Collateral
(including the pledge and delivery of the Pledged Collateral), the Mortgaged
Properties and the transportation, ownership and operation of gaming machines
and/or facilities may be subject to the jurisdiction of the Gaming Authorities
and Liquor Authorities, and may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Gaming Laws
and Liquor Laws and only to the extent that required approvals (including prior
approvals), if any, are obtained from the relevant Gaming Authorities and Liquor
Authorities.

SECTION 7.25. Louisiana Provisions. To the extent that the laws of the State of
Louisiana apply and for purposes of foreclosure under Louisiana foreclosure
process procedures, the following shall apply. Should an Event of Default occur,
Secured Parties shall be entitled to foreclose under this Agreement under
ordinary or executory process procedures, and to cause the Collateral to be
immediately seized wherever found, and sold with or without appraisal, in
regular session of court or in vacation, in accordance with applicable Louisiana
law, without the necessity of further demanding payment from Pledgors, or of
notifying Pledgors or placing Pledgors in default. To the extent permitted under
applicable Louisiana law, Pledgors additionally waive: (1) the benefit of
appraisal as provided under Articles 2332, 2336, 2723 and 2724 of the Louisiana
Code of Civil Procedure, and all other laws with regard to appraisal upon
judicial sale; (2) the demand and three (3) days’ delay as provided under
Article 2721 of the Louisiana Code of Civil Procedure; (3) the notice of seizure
as provided under Articles 2293 and 2721 of the Louisiana Code of Civil
Procedure; (4) the three (3) days’ delay provided under Articles 2331 and 2722
of the Louisiana Code of Civil Procedure; and (5) all other benefits provided
under Articles 2331, 2722, and 2723 of the Louisiana Code of Civil Procedure and
all other Articles not specifically mentioned above. Pledgors further agree that
any declaration of fact made by authentic act before a Notary Public and two
witnesses by a person declaring that such facts are within his or her knowledge
shall constitute authentic evidence of such facts for purposes of foreclosure
under applicable Louisiana law. Pledgors further agree that Secured Parties may
appoint a keeper of the Collateral in the event of foreclosure pursuant to La.
R.S. 9:5136, et seq. All expenses relating to the sale or other disposition of
the Collateral, including without limitation, Secured Parties’ attorney’s fees
and expenses of retaking, holding, insuring, preparing for the sale and selling
the Collateral, shall become part of the Secured Obligations contemplated by
this Agreement and shall be payable upon demand, with interest, from the date of
expenditure

 

36



--------------------------------------------------------------------------------

until Secured Parties are paid in full. Pledgors further agree that all of the
remedies provided herein are and shall be cumulative in nature and nothing under
this Agreement shall limit or restrict the remedies available to Secured Parties
following an Event of Default.

For purposes of Louisiana executory process, Pledgors hereby confess judgment,
up to the full amount of the Secured Obligations and attorney’s fees and for any
sums that Secured Parties may advance during the term of the Agreement for the
payment of premiums of insurance, taxes or as otherwise authorized by the
Agreement.

Should any of the Collateral for any reason be located in another state at or
following any Event of Default, or should there be a change in Louisiana law
permitting unrestricted self-help remedies with regard to non-possessory
collateral, Pledgors agree that, Secured Parties may take possession of the
Collateral in any manner permitted under the laws of the state in which the
Collateral is then located or under the laws of Louisiana as then applicable.

[Signature Pages Follow]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CAESARS GROWTH PROPERTIES HOLDINGS, LLC, as Borrower By:  

/s/ Craig J. Abrahams

Name:   Craig J. Abrahams Title:   Chief Financial Officer

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

CAESARS GROWTH PROPERTIES FINANCE, INC.

PHWLV, LLC

TSP OWNER LLC

CAESARS GROWTH CROMWELL, LLC

CAESARS GROWTH QUAD, LLC

3535 LV NEWCO, LLC

CAESARS GROWTH BALLY’S LV, LLC

FHR NEWCO, LLC

LVH NEWCO, LLC

FLAMINGO-LAUGHLIN NEWCO, LLC

PARBALL NEWCO, LLC

CAESARS GROWTH HARRAH’S NEW ORLEANS, LLC

as Subsidiary Parties

By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

CAESARS GROWTH PH FEE, LLC

CAESARS GROWTH PH, LLC

as Subsidiary Parties

By: Caesars Growth Properties Holdings, LLC its sole member By: Caesars Growth
Properties Parent, LLC its sole member By: Caesars Growth Partners, LLC its sole
member By: Caesars Acquisition Company its managing member By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

JCC HOLDING COMPANY II LLC JAZZ CASINO COMPANY, L.L.C. as Subsidiary Parties By:
 

/s/ Diane Wilfong

Name:   Diane Wilfong Title:   Assistant Secretary JCC FULTON DEVELOPMENT,
L.L.C. as a Subsidiary Party By: JCC Holding Company II LLC its sole member By:
 

/s/ Diane Wilfong

Name:   Diane Wilfong Title:   Assistant Secretary

[Signature Page to Collateral Agreement (First Lien)]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent By:  

/s/ John D. Toronto

Name:   John D. Toronto Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

[Signature Page to Collateral Agreement (First Lien)]